Citation Nr: 1011641	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 2002 to May 
2002 and from April 2003 to December 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with a right wrist disability 
during her second period of active duty and subsequently at a 
VA examination performed approximately two months after her 
discharge from that period of service.

2.  The Veteran reports continuity of right wrist 
symptomatology from her last period of service to the 
present.


CONCLUSION OF LAW

The criteria for service connection for a right wrist 
tenosynovitis have been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In the instant case, the Board is granting 
service connection for a right wrist disability; thus, the 
Board is granting the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further considered.

II.  Service Connection

The Veteran contends that she developed her currently 
diagnosed right wrist disability as the result of repeated 
stress to her wrist from performing push-up exercises during 
service.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records reflect that she 
reported right wrist pain in June, July, and September 2007, 
and a September 2007 treatment record reflects a diagnosis of 
tendonitis of the right wrist, for which the Veteran would 
periodically wear a wrist support.  

The Veteran was afforded a VA general examination in February 
2008, approximately two months after her discharge from her 
last period of active duty.  During the examination, the 
Veteran reported that she experienced right wrist pain after 
frequent use of the computer and that she wore a wrist brace 
to treat her condition approximately 10 to 15 times per 
month.  On physical examination, the Veteran exhibited 
decreased range of active dorsiflexion, palmar flexion, ulnar 
deviation, and radial deviation, see 38 C.F.R. § 4.71 Plate I 
(illustrating full wrist ranges of motion), and also reported 
right wrist pain during the range of motion exercises.  
Additionally, the Veteran reported pain after performing a 
Finkelstein's test (a range of motion test designed to 
diagnose DeQuervain's tenosynovitis in individuals reporting 
right wrist pain), and the examiner subsequently diagnosed 
the Veteran with DeQuervain's tenosynovitis of the right 
wrist.

As referenced above, the Veteran reports that her right wrist 
pain began in service while performing push-up exercises and 
that she has continuously experienced right wrist pain and 
intermittent numbness since that time.  The Board notes that 
the Veteran is competent to report the onset and continuity 
of her right wrist pain.  See Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (a lay person is competent to report 
symptoms based on personal observation when no special 
knowledge or training is required).  Moreover, the Veteran's 
reports of experiencing right wrist pain in service are 
corroborated by her service treatment records chronicling her 
reports.  

Accordingly, given the evidence of the Veteran's reports of 
experiencing right wrist pain since service, her right wrist 
disability diagnosed in service (right wrist tendonitis), and 
a diagnosis of a right wrist disability (DeQuervain's 
tenosynovitis) approximately two months after her discharge 
from her last period of service, the Board concludes that a 
basis for granting service connection has been presented, and 
the Veteran's appeal is therefore granted.  


ORDER

Service connection for a right wrist disability, 
tenosynovitis, is granted, subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


